Citation Nr: 1229639	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-38 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R.  Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T.  Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  In that rating decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation, effective from August 31, 2007.  The Veteran appealed the initial assigned evaluation.  

In August 2010, the Veteran testified before the undersigned during a hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  

In March 2011, the Board issued a decision that denied service connection for a low back disability and denied the benefits sought on appeal.  The Veteran appealed that March 2011 Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a September 2011 Order, the Court vacated the Board's decision and remanded the claim to the Board for readjudication in accordance with the Joint Motion.  

Additional evidence and argument was associated with the claims file following the most recent supplemental statement of the case in February 2010.  In July 2012, the Veteran waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2011).

As a final introductory matter, in statements the Veteran claimed he is unable to work due to his service-connected PTSD.  Therefore, the Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for an increased rating.  The RO has not expressly developed or adjudicated that issue.  Nevertheless, this issue is considered part and parcel to the Veteran's claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.  

The Veteran contends that his psychiatric disorder is more disabling than currently evaluated.  Specifically, the Veteran argues that his PTSD is productive of total social and occupational impairment.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v.  Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v.  Brown, 5 Vet. App. 281 (1993).  The Veteran's most recent VA examination to evaluate PTSD was in May 2008, at which time the Veteran's PTSD was found to be productive of moderate psychiatric impairment.  The findings of the most recent VA examination are approximately 4 years old and are somewhat stale.  Moreover, in a statement in July 2012, the Veteran's representative asserted that the Veteran's PTSD had worsened.  Specifically, it was argued that the Veteran's psychiatric symptomatology had increased in severity and resulted in total social and occupational impairment.  In support of his claim, he submitted a private psychiatric evaluation report dated in June 2012, which described the Veteran's PTSD as extremely severe and completely disabling.  It was noted that the Veteran was unable to maintain even the most basic daily social interactions.  The clinician opined that the Veteran was 100 percent disabled due to PTSD, and assigned a Global Assessment of Functional (GAF) score of 45.  Because there may have been a significant change in the Veteran's disability, the Board finds that a new examination is necessary to fully and fairly assess the merits of his claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

As mentioned in the Introduction, the evidence of record raises a claim for entitlement to TDIU.  It appears that the Veteran retired in the year 2000.  On VA examination dated in May 2008 it was noted that the Veteran retired because he experienced mental stress that inferred with his ability to work.  At the August 2010 personal hearing, the Veteran testified that his retirement was necessitated by his nonservice-connected low back problems.  On psychiatric evaluation in June 2012, a private clinician determined that the Veteran's PTSD was productive of total occupational disability, independent of the reasons which led to the Veteran's retirement from his former employment.  The Board has determined that this warrants consideration of a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   However, this matter has not yet been addressed by the RO.  Therefore, a remand is required to ensure the Veteran receives adequate notification as to the elements necessary to substantiate this aspect of his claim for an increased rating.  The Veteran should also be requested to complete a TDIU claim form detailing his educational and work background.   Moreover, as the claim for an increased rating for PTSD is being remanded for additional development, the outcome of which could possibly have bearing on whether the Veteran meets the criteria for TDIU benefits, the Board finds that the claim for TDIU is inextricably intertwined with his claim for increased ratings for a psychiatric disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As the Veteran receives medical care through VA, treatment records dating from January 2012 should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to what is necessary to substantiate his claim for an increased rating on the basis of a TDIU.  

Request that the Veteran complete a TDIU claim form.

Take all necessary actions to properly develop the claim for TDIU as part of the increased rating for PTSD.

2.  Obtain the Veteran's VA treatment records dated from January 2012 to the present.  All attempts to secure those records should be documented in the claims folder.  

3.  After the above development has been completed, the Veteran should then be scheduled for a VA examination, to be performed by a psychiatrists or psychologist, to determine the current severity of the Veteran's psychiatric disability.  The claims file must be made available to the examiners.  All necessary tests should be conducted.  The examiners should also report all pertinent findings, to include a full multi-axial diagnosis pursuant to DSM-IV, and estimate the Veteran's GAF Scale score.  The examiner must also indicate the impact the Veteran's psychiatric disability has on his ability to secure or follow a substantially gainful occupation.  The examiner must provide a complete rationale for any stated opinion, which must be set forth in a legible report.  In doing so, the examiner must acknowledge and discuss the competent lay statements relating to the nature and severity of the Veteran's psychiatric disability and reconcile the findings described on the VA examination report in May 2008, the June 2012 private psychiatric evaluation report, and the VA treatment records.  

The examiner must evaluate and discuss the effect of the Veteran's service-connected psychiatric disability on his employability.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected psychiatric disability, without consideration of his non-service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.

4.  Thereafter, readjudicate the Veteran's claims.  In adjudicating his TDIU claim, the RO must consider whether referral for extraschedular consideration is warranted.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v.  West, 12 Vet.  App.  369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



